DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
In the amendments filed on 10/28/2021, claims 1-20 are amended. Claims 1, 4, and 15 are amended. Claims 8-13 and 19-20 are withdrawn.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
the abstract exceeds 150 words in length. The abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Samantara et al. (US 2017/0321060 A1).
Regarding claim 1, Samantara teaches a curable coating composition comprising at least one acrylic functional silicone material, at least one acrylic functional organic material, and at least one acrylic functional urethane material [0007], wherein the acrylic functional silicone material is chosen from a silicone polyether acrylate, a silicone dimethacrylate, or a combination of two or more thereof [0008], wherein the acrylic 10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, ethoxylated bisphenol A diacrylate, or a combination of two or more thereof [0067], wherein the acrylic functional organic material is present in an amount of from about 1 wt. % to about 80 wt. % based on the weight of a dry film formed from the composition [0023], wherein the acrylic functional urethane comprises two or more acrylate functional groups [0024, 0070], a multifunctional polyether (alkyl)acrylate oligomer [0073], which reads on a resin composition, comprising: a silicon-modified (meth)acryl resin, a urethane (meth)acrylate, and a polyfunctional (meth)acrylate, wherein the polyfunctional (meth)acrylate includes a tetrafunctional (meth)acrylate, an aromatic difunctional (meth)acrylate, or optionally a tetrafunctional (meth)acrylate and an aromatic difunctional (meth)acrylate such that a content of the tetrafunctional (meth)acrylate in the resin composition is in a range of 0 wt% to 80 wt% and that a content of the aromatic difunctional (meth)acrylate in the resin composition is in a range of 0 wt% to 80 wt%.
10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A diacrylate as Samantara’s acrylic functional organic material, to  optimize the amount of Samantara’s bisphenol-A-glycerol tetraacrylate, di-trimethylolpropane tetraacrylate, or pentaerythritol tetraacrylate to be from 40 wt. % to 70 wt. % based on the weight of a dry film formed from Samantara’s composition, and to optimize the amount of Samantara’s bisphenol-A-glycerol diacrylate, bisphenol-A-ethyleneoxy diacrylate, ethoxylated10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A diacrylate to be from 6 wt. % to 15 wt. % based on the weight of a dry film formed from Samantara’s composition, and to optimize the total amount of Samantara’s bisphenol-A-glycerol tetraacrylate, di-10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A diacrylate to be from 45 wt. % to 80 wt. % based on the weight of a dry film formed from Samantara’s composition, which would read on wherein the polyfunctional (meth)acrylate includes a tetrafunctional (meth)acrylate and an aromatic difunctional (meth)acrylate such that a content of the tetrafunctional (meth)acrylate in the resin composition is in a range of 40 wt% to 70 wt% and that a content of the aromatic difunctional (meth)acrylate in the resin composition is in a range of 6 wt% to 15 wt% as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable coating composition with similar curability and/or suitability for use as a coating composition because Samantara teaches that the curable coating composition comprises at least one acrylic functional organic material [0007], and that the acrylic functional organic material is chosen from a bisphenol-A-glycerol tetraacrylate, a bisphenol-A-glycerol diacrylate, a bisphenol-A-ethyleneoxy diacrylate, a combination of two or more thereof [0021, 0065], di-trimethylolpropane tetraacrylate, pentaerythritol tetraacrylate, ethoxylated10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, ethoxylated bisphenol A diacrylate, or a combination of two or more 10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A diacrylate in wt. % based on the weight of a dry film formed from Samantara’s composition, and the total amount of Samantara’s bisphenol-A-glycerol tetraacrylate, di-trimethylolpropane tetraacrylate, or pentaerythritol tetraacrylate and Samantara’s bisphenol-A-glycerol diacrylate, bisphenol-A-ethyleneoxy diacrylate, ethoxylated10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A diacrylate in wt. % based on the weight of a 
The Office recognizes that all of the claimed physical properties are not positively taught by Samantara, namely that the resin composition satisfies condition A, in which an adherence of the second layer cut in a lattice form by a cross-cut method specified in JIS K 5600-5-6 with respect to a base material is equal to or higher than 95%, when the second layer having an average thickness of 12 μm is formed on the base material containing a bisphenol-type polycarbonate-based resin as a main material, after leaving the second layer under a condition of 85°C × 24 hours in a state that a coating film of a mixed solvent containing a petroleum-based solvent at a proportion equal to or higher than 45 wt% is formed on the second layer, the second layer is returned to an atmosphere of 25°C, and the mixed solvent is removed thereafter. However, Samantara renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the resin composition as explained above. Furthermore, the instant application recites that the resin composition of the present invention contains a silicon-modified (meth)acryl resin, a urethane (meth)acrylate, and a polyfunctional (meth)acrylate [0067], that as a result, the optical layer 10 including the protective layer 2 constituted with the second layer particularly satisfies the condition A [0067], that according to the resin composition of the present invention, it is possible to obtain the optical layer 10 in which the protective layer 2 formed of the second layer satisfying the condition A is formed on the base material layer [0069], that because the resin composition contains the polyfunctional (meth)acrylate, the chemical resistance of the protective layer 2 against chemicals such as a petroleum-based solvent can be 

Regarding claim 2, the Office recognizes that all of the claimed physical properties are not positively taught by Samantara, namely that the resin composition satisfies condition B, in which a transmittance (%) of a laminate at a wavelength of 900 nm is equal to or higher than 60% when the second layer having an average thickness of 12 μm is provided on a base material which is constituted with a bisphenol-type polycarbonate-based resin and having an average thickness of 2 mm so as to form the laminate constituted with the base material and the second layer, after leaving the second layer under a condition of 85°C × 24 hours in a state that a coating film of the mixed solvent is formed on the second layer, the laminate is returned to an atmosphere of 25°C, and the mixed solvent is removed thereafter. However, Samantara renders obvious teaches all of the claimed ingredients, amounts, process steps, and process conditions of the resin composition according to claim 1 as explained above. Furthermore, the instant application recites that it is possible to precisely inhibit or 
Regarding claims 4 and 15, Samantara teaches that the curable coating composition comprises at least one acrylic functional organic material [0007], wherein the acrylic functional organic material is chosen from a bisphenol-A-glycerol tetraacrylate, a bisphenol-A-glycerol diacrylate, a bisphenol-A-ethyleneoxy diacrylate, a combination of two or more thereof [0021, 0065], di-trimethylolpropane tetraacrylate, pentaerythritol tetraacrylate, ethoxylated10 bisphenol A diacrylate, ethoxylated6 4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, ethoxylated bisphenol A diacrylate, or a combination of two or more thereof [0067], wherein the acrylic functional organic material is present in an amount of from about 1 wt. % to about 80 wt. % based on the weight of a dry film formed from the composition [0023], which reads on wherein the polyfunctional (meth)acrylate includes the tetrafunctional (meth)Acrylate, the aromatic difunctional (meth)acrylate, or optionally the tetrafunctional (meth)acrylate and the aromatic difunctional (meth)acrylate such that the content rate of the aromatic difunctional (meth)acrylate in the resin composition is in a range of 0 wt% to 80 wt%.
Samantara does not teach a specific embodiment wherein the polyfunctional (meth)acrylate includes the tetrafunctional (meth)acrylate and the aromatic difunctional (meth)acrylate such that the content rate of the aromatic difunctional (meth)acrylate in the resin composition is in a range of 7 wt% to 14 wt%. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a combination of Samantara’s bisphenol-A-glycerol tetraacrylate, di-trimethylolpropane tetraacrylate, or pentaerythritol tetraacrylate and Samantara’s bisphenol-A-glycerol diacrylate, bisphenol-A-ethyleneoxy diacrylate, ethoxylated10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A diacrylate as Samantara’s acrylic functional organic material, to  optimize the amount of Samantara’s bisphenol-A-glycerol tetraacrylate, di-trimethylolpropane tetraacrylate, or 10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A diacrylate to be from 7 wt. % to 14 wt. % based on the weight of a dry film formed from Samantara’s composition, and to optimize the total amount of Samantara’s bisphenol-A-glycerol tetraacrylate, di-trimethylolpropane tetraacrylate, or pentaerythritol tetraacrylate and Samantara’s bisphenol-A-glycerol diacrylate, bisphenol-A-ethyleneoxy diacrylate, ethoxylated10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A diacrylate to be from 47 wt. % to 80 wt. % based on the weight of a dry film formed from Samantara’s composition, which would read on wherein the polyfunctional (meth)acrylate includes the tetrafunctional (meth)acrylate and the aromatic difunctional (meth)acrylate such that the content rate of the aromatic difunctional (meth)acrylate in the resin composition is in a range of 7 wt% to 14 wt% as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable coating composition with similar curability and/or suitability for use as a coating composition because Samantara teaches that the curable coating composition comprises at least one acrylic functional organic material [0007], 10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, ethoxylated bisphenol A diacrylate, or a combination of two or more thereof [0067]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)). Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability of Samantara’s acrylic functional organic material because Samantara teaches that the acrylic functional organic material is present in an amount of from about 1 wt. % to about 80 wt. % based on the weight of a dry film formed from the composition [0023] and that the curable coating composition comprises the at least one acrylic functional organic material [0007], which means that the amount of Samantara’s bisphenol-A-glycerol tetraacrylate, di-trimethylolpropane tetraacrylate, or pentaerythritol tetraacrylate in wt. % based on the weight of a dry film formed from Samantara’s composition, the amount of Samantara’s bisphenol-A-glycerol diacrylate, bisphenol-A-ethyleneoxy diacrylate, ethoxylated10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A diacrylate in wt. % based on the weight of 10 bisphenol A diacrylate, ethoxylated6 bisphenol A dimethacrylate, ethoxylated4 bisphenol A dimethacrylate, ethoxylated4 bisphenol A diacrylate, ethoxylated bisphenol A dimethacrylate, ethoxylated2 bisphenol A dimethacrylate, or ethoxylated bisphenol A diacrylate in wt. % based on the weight of a dry film formed from Samantara’s composition would have affected curability of Samantara’s acrylic functional organic material.
Regarding claims 6 and 17, Samantara teaches that the curable coating composition [0007] optionally further comprises a photoinitiator that is a benzophenone [0089]. The instant application recites that the ultraviolet absorber is no particularly limited, and examples thereof include a benzophenone-based compound [0119]. Therefore, Samantara’s teachings optionally read on the resin composition according to claim 1 or 2, further comprising: an ultraviolet absorber that absorbs ultraviolet rays as claimed.
Samantara does not teach a specific embodiment of the resin composition according to claim 1 or 2, further comprising: an ultraviolet absorber that absorbs ultraviolet rays. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Samantara’s photoinitiator that is a benzophenone to modify Samantara’s curable coating composition, which would read on the resin composition according to claim 1 or 2, further comprising: an ultraviolet absorber that absorbs ultraviolet rays as claimed. One of ordinary skill in the art would 
Regarding claims 7 and 18, the limitation wherein the resin composition is a resin composition for forming a second layer that protects a first layer in an optical layer, wherein the first layer contains a main material and absorbing visible light, wherein the optical layer is a cover member having light-transmitting properties, is an intended use. The resin composition that is rendered obvious by Samantara is capable of performing the intended use because Samantara renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the resin composition for forming a second layer that protects a first layer in an optical layer, wherein the first layer contains a main material and absorbing visible light, wherein the optical layer is a cover member having light-transmitting properties, as explained above for claims 1 and 2. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Samantara et al. (US 2017/0321060 A1) as applied to claims 1 and 2, and further in view of Wang et al. (CN 107353796 A, machine translation in English used for citation).

Samantara does not teach that the resin composition further comprises an isocyanate. However, Wang teaches an isocyanate curing agent [Abstract, 0020, 0033, 0044] that is present in an anti-fogging coating material [Abstract, 0033] that further comprises organic-silicon modified acrylic resin [Abstract] that is a silicone modified acrylic resin [0033]. Samantara and Wang are analogous art because both references are in the same field of endeavor of a resin composition for forming a coating comprising a silicon-modified (meth)acryl resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Wang’s isocyanate curing agent to modify Samantara’s curable coating composition, which would read on wherein the resin composition further comprises an isocyanate as claimed.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Samantara et al. (US 2017/0321060 A1) as applied to claims 1-2, and further in view of Park et al. (US 6,899,927 B2, made of record on 12/07/2020).
Regarding claims 5 and 16, Samantara renders obvious the resin composition according to claims 1-2 as explained above. Samantara teaches that the at least one acrylic functional urethane material [0007] optionally is made by reaction of a diisocyanate with a hydroxyl substituted acrylate, wherein the diisocyanate is a cycloaliphatic diisocyanate [0071], or the at least one acrylic functional urethane material [0007] comprises the reaction product of a polyester polyol, methylene 
Samantara does not teach that the urethane (meth)acrylate is an alicyclic urethane (meth)acrylate having a carbonate structure. However, Park teaches a urethaneacrylate that is synthesized by reacting polyisocyanate, polyol, and acrylate compound having hydroxyl groups (4:2-4), wherein the polyisocyanate is 5-isocyanate-1-(isocyanatemethyl)-1,3,3-trimethylcyclohexane or 4,4-dicyclohexylmethanediisocyanate  (4:5-7), the polyol is polycarbonatepolyol (4:13-15), and the acrylate having a hydroxyl group is 2-hydroxyethylacrylate or 2-hydroxypropylacrylate (4:37-38). Park teaches that the urethaneacrylate is present in a composition (2:57-59). Samantara and Park are analogous art because both references are in the same field of endeavor of a resin composition comprising a urethane (meth)acrylate. Before the effective filing date of the claimed in invention, one of ordinary skill in the art would have found it obvious to use Park’s urethaneacrylate that is synthesized by reacting polyisocyanate, polyol, and acrylate compound having hydroxyl groups, wherein the polyisocyanate is 5-isocyanate-1-(isocyanatemethyl)-1,3,3-trimethylcyclohexane or 4,4-dicyclohexylmethanediisocyanate, the polyol is polycarbonatepolyol, and the acrylate having a hydroxyl group is 2-hydroxyethylacrylate or 2-hydroxypropylacrylate, to substitute for Samantara’s at least one acrylic functional urethane material, which would read on wherein the urethane (meth)acrylate is an alicyclic urethane (meth)acrylate having a carbonate structure as claimed. One of ordinary skill in the art would have been motivated to do so because Park teaches that the urethaneacrylate that is synthesized by reacting polyisocyanate, polyol, and acrylate 

Response to Arguments
Applicant’s arguments, see p. 7-11, filed 10/28/2021, with respect to the rejection of claim(s) 1-2, 6-7, and 17-18 under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (KR 20180101031 A, machine translation in English used for citation) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 7-11, filed 10/28/2021, with respect to the rejection of claim(s) 3 and 14 under 35 U.S.C. 103 as being unpatentable over Song et al. (KR 20180101031 A, machine translation in English used for citation) as applied to claims 1-2, and further in view of Wang et al. (CN 107353796 A, machine translation in English 
Applicant’s arguments, see p. 7-11, filed 10/28/2021, with respect to the rejection of claim(s) 4 and 15 under 35 U.S.C. 103 as being unpatentable over Song et al. (KR 20180101031 A, machine translation in English used for citation) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 7-11, filed 10/28/2021, with respect to the rejection of claim(s) 5 and 16 under 35 U.S.C. 103 as being unpatentable over Song et al. (KR 20180101031 A, machine translation in English used for citation) as applied to claims 1-2, and further in view of Park et al. (US 6,899,927 B2, made of record on 12/07/2020) have been considered and are responded to by the new grounds of rejection in this Office action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767